ON REHEARING

                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6234




UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN SAMUEL LEIGH,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (3:00-cr-00057-WCB; 3:04-cv-00022-WCB)


Submitted:   July 9, 2007              Decided:   September 13, 2007


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Henry Nave, CHARLES H. NAVE, P.C., Roanoke, Virginia, for
Appellant.    Thomas Oliver Mucklow, Assistant United States
Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Samuel Leigh seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.                 We

previously     dismissed    the   appeal,      but   subsequently    granted

rehearing. The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.     28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.            Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

            Although the district court erroneously concluded that

Leigh failed to file timely objections to the magistrate judge’s

recommendation, we have independently reviewed the record and

conclude that Leigh has not made the requisite showing for issuance

of   a   certificate   of   appealability.       Accordingly,   we   deny   a

certificate of appealability and dismiss the appeal.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                     - 2 -
        DISMISSED




- 3 -